Citation Nr: 1826980	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In his September 2014 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a member of the Board.  The hearing was scheduled for March 2015; however, the Veteran did not attend.  As no further communication from the Veteran with regard to the hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d),(e) (2017).    


FINDING OF FACT

On February 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to an entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made, in writing, by the appellant or his or her authorized representative.  38 C.F.R. § 20.204(a),(b).  

In the present case, the Veteran submitted a written request to withdraw his claim on appeal.  The request was received February 13, 2015, prior to the promulgation of a decision in the appeal.  Therefore, as the appeal has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is dismissed.    



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


